NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-JAN-2021
                                            09:26 AM
                                            Dkt. 21 OGMD
                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

               STATE OF HAWAI#I, Plaintiff-Appellee, v.
               DESIRAE ADANIYA, Defendant-Appellee, and
             SCOTT'S BAIL BOND, L.L.C., doing business as
                ALOHA BAIL BONDS, Intervenor-Appellant


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                       (CR. NO. 1CPC-XX-XXXXXXX)


             ORDER GRANTING MOTION TO DISMISS APPEAL
   (By:  Leonard, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon consideration of Intervenor-Appellant Scott's Bail
Bonds, L.L.C., doing business as Aloha Bail Bonds's November 19,
2020 Notice of Withdrawal, which the court construes as a motion
to dismiss the appeal under Hawai#i Rules of Appellate Procedure
Rule 42(b), the papers in support, the record, and there being no
opposition,
          IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed.
          DATED: Honolulu, Hawai#i, January 27, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge